Citation Nr: 0734547	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-21 410	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The veteran had active service from February 1974 to January 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1974 to January 1976.

2.	On October 30, 2007 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, North 
Little Rock, Arkansas, that the veteran died in April 2007.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.


		
S.S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


